Judgment unanimously affirmed, with costs (see Matter of North Shore Steak House v Board of Appeals of Inc. Vil. of Thomaston, 30 NY2d 238, 243-246; Matter of Cove Pizza v Hirshon, 61 AD2d 210, 214; Matter of Highland Brooks Apts, v White, 40 AD2d 178, 181; Matter of Spohrer v Town of Oyster Bay, 29 Misc 2d 366; Matter of Bar Harbour Shopping Center v Andrews, 23 Misc 2d 894; Matter of Lawfred Realty Serv. Corp. v Waters, 15 Misc 2d 113; Matter of Blumenreich Props, v Waters, 14 *674Mise 2d 947). (Appeal from judgment of Erie Supreme Court — art 78.) Present — Marsh, P. J., Moule, Simons, Schnepp and Witmer, JJ.